Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Geoffrey Zelley on April 26, 2022.

Claim 32 is amended as follows:
32. (Currently amended) The method according to claim [[31]] 30 wherein the bladder overactivity comprises one or more of urinary urgency, urinary frequency, altered bladder capacity, micturition threshold, unstable bladder contractions, sphincteric spasticity, detrusor hyperreflexia and detrusor instability.

Detailed Action
	This office action is a response to applicant’s communication submitted April 5, 2022, wherein claims 21, 22, 24, 25, 29, 30, 32, 34, 35, and 38 are amended and claim 31 is canceled.  This application is a national stage application of PCT/US2019/022213, filed March 14, 2019, which claims benefit of provisional application 62/643199, filed March 15, 2018.
Claims 21-30 and 32-40 are pending in this application.
Claims 21-30 and 32-40 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment and arguments, submitted April 5, 2022, with respect to the rejection of claims 21-40 under 35 USC 112(a) for lacking enablement for methods of treating all of the recited diseases, have been fully considered and fold to be persuasive to remove the rejection as the claims have been amended to specifically limit the therapeutic methods to treating conditions where one skilled in the art would expect the condition to be treatable using a P2X3R antagonist.  Therefore the rejection is withdrawn.

The rejections of various claims under 35 USC 112(b) for alleged indefiniteness are withdrawn.

	Currently claims 21-30 and 32-34 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted April 4, 2022, and the enclosed examiner’s amendment, are seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to compounds having a specific structure (I) which is a 3’-dimethoxypenzoylamido derivative of adenosine triphosphate.  This compound, referred to as DT-0111, is disclosed to antagonize ATP-induced bronchoconstriction and cough.  It is furthermore described as useful in treating respiratory diseases, bladder diseases, and pain mediated by P2X3R or P2X2/3R activation. (pp. 29-32 of the specification as originally filed) This compound is not known in in the prior art.  Furthermore while it bears a structural resemblance to ATP, and could therefore intuitively seem to be an antagonist of ATP signaling, the prior art would not have specifically suggested to one of ordinary skill in the art to modify ATP with the specific amide modification at the 3’- position to arrive at the claimed compound, as opposed to any of the other many possible chemical modifications that could be made in the search for P2X3R antagonists.
	In addition, one skilled in the art would have regarded the disclosure of P2X3R or P2X2/3R antagonism as enabling the therapeutic uses described in claims 25-30 and 32-37.  These receptors are known to be involved in extracellular ATP signaling, and are widely described in the art as being a useful drug target for treating conditions related to ATP, including pain, urinary incontinence, and various respiratory diseases. (See for example Bae et al., Adraensen et al., Abdulkawi et al., and Koles et al., all included with PTO-892)
Accordingly, Applicant’s amendment submitted April 5, 2022, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        4/26/2022